Russell, J.
The permission granted by the defendant to the plaintiff to use a portion of the defendant’s land for agricultural purposes was subsequent to the delivery of the unconditional warranty deed by the plaintiff, conveying the same premises to the defendant; and, so far as appears from the record, this permission was given without consideration. A verdict in favor of the defendant was therefore demanded, and errors in the charge, if any, were immaterial. No material error was committed in the admission of testimony. Judgment affirmed.